Name: Commission Regulation (EEC) No 950/86 of 2 April 1986 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 88/6 Official Journal of the European Communities 3 . 4 . 86 COMMISSION REGULATION (EEC) No 950/86 of 2 April 1986 fixing the import levies on rice and broken rice these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 885/86 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 11 (2) thereof, Whereas the import levies on rice and broken rice were fixed by Commission Regulation (EEC) No 885/86 (3) ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (4),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 362, 31 . 12 . 1985, p. 8 . O OJ No L 82, 27. 3 . 1986, p. 9 . (4) OJ No L 164, 24 . 6 . 1985, p. 1 . 3 . 4. 86 Official Journal of the European Communities No L 88/7 ANNEX to the Commission Regulation of 2 April 1986 fixing the import levies on rice and broken rice (ECU/ tonne) CCT heading No Description Portugal Third countries (3) ACP or OCT 0 (2)0 ex 10.06 Rice : II B. Other : \\ I. Paddy rice ; husked rice : ll a) Paddy rice : ll 1 . Round grain  313,10 152,92 2 . Long grain  316,57 154,68 b) Husked rice : ll 1 . Round grain  391,37 192,08 2. Long grain  395,71 194,25 II . Semi-milled or wholly milled rice : ll a) Semi-milled rice : ll 1 . Round grain 13,05 482,94 229,54 2. Long grain 12,97 613,94 295,08 b) Wholly milled rice : II \ 1 . Round grain 13,90 514,33 244,81 2. Long grain 13,90 658,15 316,72 III . Broken rice 25,50 162,61 78,30 (') Subject to the application of the provisions of Articles 10 and 1 1 of Regulation (EEC) No 486/85 and of Regula ­ tion No 551 /85 . (2) In accordance with Regulation (EEC) No 486/85, the levies are not applied to imports into the overseas depart ­ ment of Reunion of products originating in the African , Caribbean and Pacific States or in the 'overseas countries and territories'. (3) The import levy on rice entering the overseas department of Reunion is specified in Article 11a of Regulation (EEC) No 1418/76.